Citation Nr: 1100732	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty in the Air Force from December 
1967 to December 1971.  He also had service in the Army National 
Guard, including a period of active duty, active duty for 
training, or full-time training, from July 5, 1984 through July 
22, 1984.  

This case was previously before the Board of Veterans' Appeals 
(Board) in September 2009, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Remand and Rating Development Team in Huntington, West Virginia, 
confirmed and continued the denial of entitlement to service 
connection for a back disability.  Thereafter, the case was 
returned to the Board for further appellate action.

In July 2009, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge, whose signature 
appears at the end of this decision.


FINDINGS OF FACT

1.  The Veteran's low back strain during his active duty in the 
Air Force was resolved without residual disability.

2.  A chronic, identifiable low back disorder, diagnosed 
primarily as degenerative disc disease at L5, was first 
manifested many years after the Veteran's active military 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.


CONCLUSION OF LAW

A back disability, diagnosed primarily as degenerative disc 
disease at L5, is not the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.6(a), 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for a back disability.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In February 2003, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; a record from 
L. B. C., M.D., reflecting the Veteran's treatment in June 1982; 
records from D. T. F., M.D. and Alliance City Hospital, 
reflecting the Veteran's treatment by from August 1985 to January 
1986; records from J. R. A., D.C., reflecting the Veteran's 
treatment from August 1990 to August 1992; records from St. 
Joseph Health Center, reflecting the Veteran's treatment from May 
2001 through September 2002; records from Comprehensive 
Psychiatry Service, Inc., reflecting the Veteran's treatment from 
March 2002 through September 2003; and VA records reflecting the 
Veteran's treatment from June 2003 through February 2009. 

In June 2003 and March 2010, VA examined the Veteran to determine 
the nature and etiology of any back disability found to be 
present.  The VA examination reports show that the examiners 
reviewed the Veteran's medical history, interviewed and examined 
the Veteran, documented his current medical conditions,  and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

In June 2004 and October 2006, the Veteran had hearings at the RO 
before VA Decision Review Officers, and, in July 2009, he had a 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of those hearings have been associated with the 
claims folder.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.



The Facts

During his September 1967 service entrance examination, the 
Veteran responded in the negative, when asked if he then had, or 
had ever had, recurrent back pain.  On examination, his spine was 
normal.

In June 1971, the Veteran reported that he had hurt his back in a 
fall 5 days earlier.  It was noted that he had no history of a 
back disability, and there was no evidence of radiating pain.  X-
rays were negative, and the impressions were low back strain and 
muscle pain.  

During his August 1971 service separation examination, the 
Veteran responded in the affirmative, when asked if he then had, 
or had ever had, recurrent back pain.  The examiner noted that 
the Veteran's answer related to back strain with over exertion.  
The examiner stated that the Veteran's back strain had resolved 
with rest and that there were no complications or sequelae.  On 
examination, the Veteran's spine was found to be normal.

In March 1982, the Veteran filed his original claim of 
entitlement to VA compensation benefits.  He sought service 
connection for skin and back disabilities.

During his June 1982 National Guard entrance examination, the 
Veteran responded in the negative, when asked if he then had, or 
had ever had, recurrent back pain.  On examination, his spine was 
normal.

On July 6, 1984, during active duty, active duty for training, or 
full-time training with the National Guard, the Veteran was 
injured while raising a tent.  A tent pole fell across his left 
thigh, twisting his left leg and causing him to fall hard on his 
left hip.  The initial impression was a muscle strain and spasm 
of his left hip.  He was admitted to the hospital for several 
days, after which, the diagnosis was a contusion of the left hip 
area.  He was prescribed crutches for 4 days and light duty.  It 
was recommended that a 4 mile run be postponed.

In January 1986, during a quadrennial examination for the 
National Guard, the Veteran responded in the affirmative, when 
asked if he then had, or had ever had, scarlet fever; erysipelas; 
swollen or painful joints; sinusitis; leg cramps; an adverse 
reaction to serum, drug, or medicine; broken bones; a rupture or 
hernia; venereal disease - syphilis, gonorrhea, etc.; arthritis, 
rheumatism, or bursitis; a "trick or locked knee; and foot 
trouble.  He responded in the negative, when asked if he then 
had, or had ever had, recurrent back pain.  On examination, his 
spine was normal.  

From August 1990 through August 1992, the Veteran was treated by 
J. R. A., D.C., for complaints of pain in his left hip and low 
back.  He reported that he had had similar problems in the past 
for which he had not sought treatment.

From May 2001 through September 2002, the Veteran was treated at 
the St. Joseph Health Center for degenerative disc disease of the 
left lumbar spine with pain radiating to the left lower 
extremity.  It was noted that his radiating back pain had begun 
in 1993 with no precipitating event.  He had reportedly been 
treated conservatively for five years and had undergone a 
laminectomy in 1998.

In March 2002, the Veteran was treated by Comprehensive 
Psychiatry Services, Inc.  In a response to a question about his 
military history, he reported that he had served in the Air Force 
and Army National Guard and had been discharged due to knee 
disability.  

In February 2003, the Veteran filed his initial claim of 
entitlement to service connection for a back disability.

In June 2003, the Veteran was examined by VA to determine the 
nature and etiology of any back disability found to be present.  
He reported that he had strained his back in service in 1971 and 
that he had been treated conservatively.  He stated that he had 
been well until 1988, when his symptoms began to worsen.  He also 
stated that in 1998, he had been found to have degenerative disc 
disease and had undergone surgery.  At the time of the 
examination, he reported that he was having low back pain 
radiating to his left leg.  

Following the VA examination, the diagnosis was post-operative 
lumbar laminectomy for disc disease and left sciatica.  The 
examiner opined that it was not likely related to his lumbar 
strain/sprain in service.

VA outpatient treatment records, dated from June 2003 through 
February 2009, show that the Veteran was treated, in part, for 
degenerative disc disease with pain radiating to his left lower 
extremity.  

In March 2010, the Veteran was reexamined by VA to determine the 
nature and etiology of any back disability found to be present.  
The examiner reviewed the claims file and noted the evidence of 
the Veteran's 1984 injury, while raising a tent in the National 
Guard.  The Veteran reported that since the injury, he had 
continued to have a dull aching pain in his back which would 
occasionally shoot stabbing pains into his left lower extremity, 
as well as numbness and tingling in his left foot.  X-rays 
confirmed the presence of degenerative disc disease at L5 and 
hypertrophic changes.  The examiner stated that it would be pure 
speculation to state whether the Veteran's current back problem 
is related to the incident in service.  

In a March 2010 addendum to the VA examination report, following 
a request for a more definitive opinion and a reexamination of 
the claims file, the examiner noted that the Veteran had 
sustained a simple back strain in service in 1971.  The examiner 
also noted that the Veteran had attributed his current back 
problems to a 1984 back injury sustained while setting up a tent.  
The examiner found that in 1984, the Veteran had twisted his left 
leg and that he had been diagnosed with a muscle strain of the 
left hip.  Therefore, after further review, the examiner 
concluded that it was less likely than not that the Veteran 
current back problems had been caused or aggravated by his 
military service.

The Applicable Law and Regulations

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by active military service.  
See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Active military 
service includes active duty, any period of active duty for 
training, during which the individual concerned was disabled.  38 
C.F.R. § 3.6(a). 

Generally, the evidence must show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

During his hearings on appeal, the Veteran testified that his 
current back disability, degenerative disc disease at L5, is 
either the result of a low back strain sustained during his 
active duty in the Air Force or the result of a July 1984 injury 
sustained during active military service in the Army National 
Guard.  Therefore, he maintains that service connection is 
warranted.  

After carefully considering the Veteran's claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against his claim of 
entitlement to service connection for a low back disability.  
Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced in service.  For example, he 
is competent to report that he injured his back in the National 
Guard and that he has had chronic back pain since that time.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as whether that injury resulted in any 
chronic, identifiable back pathology.  Indeed, he is not 
competent to render a diagnosis or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, his opinion, without more, 
his opinion cannot be considered credible, probative evidence of 
service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if there is 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the evidence is negative for any complaints or 
clinical findings of a back disorder of any kind prior to 
service.  Although the Veteran strained his lower back in June 
1971, several months prior to his separation from service, the 
evidence shows that such injury was acute and transitory and 
resolved without residual disability.  Indeed, during the 
Veteran's August 1971 service separation examination, the 
examiner reported that the Veteran's low back strain had resolved 
with rest and had resulted in no complications or sequelae.  That 
finding was reinforced during the Veteran's June 1982 examination 
prior to his entrance into the National Guard.  The Veteran 
denied then having, or ever having had, recurrent back pain; and, 
on examination, his spine was found to be normal.  Moreover, 
during the interim between the Veteran's separation from service 
in 1971 and his entry into the National Guard in 1982, there were 
no complaints or clinical findings of a back disorder of any 
kind.  In addition, the June 2003 VA examiner reviewed the claims 
file, and after examining the Veteran, opined that the Veteran's 
lumbar disc disease and left sciatica were unrelated to his 
sprain/strain in service.  As such, the preponderance of the 
evidence is against any finding that the Veteran's current 
degenerative disc disease at L5 is in any way related to the 
acute lumbar strain sustained during his service in the Air 
Force.

The primary thrust of the Veteran's contentions is that his 
degenerative disc disease at L5 is the result of an injury 
sustained during service in the National Guard in July 1984.  
Although the service treatment records verify that Veteran was 
injured in July 1984 while attempting to raise a tent, they do 
not show that the injury affected his back.  Rather, the service 
treatment records show that the injury affected his left leg and 
hip.  Moreover, there were no complaints or clinical findings of 
a back disorder during the remaining two years of service in the 
National Guard.  Had the Veteran been having back problems after 
July 1984, it is reasonable to expect that he would have brought 
those problems to the attention of medical personnel.  The Board 
finds it particularly significant that he did not do so, because 
he did report other disorders.  For example, during his January 
1986 quadrennial examination, he reported numerous health 
problems, such as sinusitis, a hernia, and foot and knee 
problems.  However, he specifically denied that he had, or had 
ever had, recurrent back pain.  That he actively denied the 
presence of recurrent back pain tends to impugn his credibility 
that he had suffered chronic back pain since his 1984 injury.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than history 
as reported by the veteran).  

A further review of the record shows that the Veteran's back 
problems were not reported until 1990, when he received 
chiropractic treatment.  Although he ultimately required surgery 
in 1998, there were no reports that such problems were in any way 
related to service.  Nevertheless, in March 2010, the Board 
requested a VA examination to determine the nature and etiology 
of the Veteran's back problems.  Following that examination, the 
examiner found that it was less likely than not that the 
Veteran's degenerative disc disease at L5 was caused or 
aggravated by service.  The Veteran has not submitted any 
opinions to the contrary; and during his hearing before the 
undersigned Veteran's Law Judge, the Veteran acknowledged that no 
doctor had ever told him that there was a nexus between his 
current low back disability and any period of service.  

In evaluating the record, the Board finds that the first evidence 
of a relationship between the Veteran's back disability and 
service was raised by the Veteran in his February 2003 claim for 
service connection.  During his hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he had not filed 
his claim prior to that time, because he had been unaware that he 
could do so.  However, that statement also strains credulity.  In 
this regard, the Board notes that the Veteran had filed a claim 
of entitlement to service connection for skin and psychiatric 
disorders as early as 1982.  That he did not file a claim at that 
time or in the mid-1980's with respect to his back disability 
further suggests that a chronic, identifiable back disorder was 
not present until years later.

While no single piece of evidence is dispositive, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim that his current low back disability is in any way related 
to service.  Absent a nexus, either through continuing 
symptomatology or otherwise, the Veteran does not meet the 
criteria for service connection.  Therefore, service connection 
for a low back disability, diagnosed primarily as degenerative 
disc disease at L5, is not warranted.  Accordingly, the appeal is 
denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 
ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


